DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For Instant Application paragraphs see publication US 20210131714.


Response to Amendment
The amendment filed on March 1, 2022 has been entered. Claims 1-17 remain pending in the Application. Applicant’s amendment to the Specification, Drawings, and Claims have overcome all objections, interpretations, and rejections in the October 1, 2021 Office Action except as mentioned below.


Claim Objections
Claims 1 and 10 are objected to because of the following informalities:

Claims 1 and 10 recite “auger scaping.”

Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as anticipated by MASAYUKI KUROYANAGI (US 6971245, hereinafter KUROYANAGI).
Regarding claim 1, KUROYANAGI (FIGS. 1-2) discloses:
A control method for a nugget ice maker (1), comprising:
setting (col. 3, lines 47-50) the nugget ice maker to an ice formation operating state, a casing of the nugget ice maker filled with only liquid water (MERIAM WEBSTER defines water as the liquid that descends from the clouds as rain, forms streams, lakes, and seas, and is a major constituent of all living matter and that when pure is an odorless, tasteless, very slightly compressible liquid oxide of hydrogen H2O which appears bluish in thick layers, freezes at 0°C and boils at 100°C. MERIAM WEBSTER defines ice as frozen water. Thus, the KUROYANAGI ice making machine makes ice from nothing more than liquid water.) at a start of the ice formation cycle;
operating (col. 3 lines 50-53) a motor (17) of the nugget ice maker to rotate an auger (11) within a casing (5) of the nugget ice maker in the ice formation operating state;
monitoring (col. 4, lines 16-19) a speed of the motor in the ice formation operating state; and
switching (col. 4, lines 19-29) the nugget ice maker from the ice formation operating state to an ice production operating state in response to the monitored speed of the motor in the ice formation operating state dropping below an ice formation speed threshold; and
operating (col. 4, lines 19-29, ice is discharged by auger rotation) the motor to rotate the auger within the casing in the ice production operating state, the auger scraping ice flakes (Col. 3: 50-52) from an inner surface of the casing and urging the ice flakes through an extruder to form ice nuggets during the ice production state,
wherein an average speed (col. 4, lines 16-19) of the motor in the ice production operating state is less than the average speed of the motor in the ice formation operating state.

Regarding claim 8, KUROYANAGI discloses all the limitations of claim 1. KUROYANAGI additionally discloses:
wherein the nugget ice maker (1) is a refrigerant-cooled (col. 3, lines 3-8) nugget ice maker (1).
The KUROYANAGI icemaker is cooled by refrigerant flowing through evaporator 7.

Regarding claim 9, KUROYANAGI discloses all the limitations of claim 1. KUROYANAGI additionally discloses:
A nugget ice maker (1) control unit (63) configured to implement the method of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUROYANAGI.
Regarding claim 2, KUROYANAGI discloses all the limitations of claim 1. KUROYANAGI (col. 4, lines 19-31) additionally teaches:
wherein a ratio of the average speed of the motor in the ice production operating state to the average speed of the motor in the ice formation operating state is no less than seventy hundredths and no greater than seventy-five hundredths.
KUROYANAGI (col. 4, lines 19-31) discloses that the motor speed during ice production is lower than the motor speed during ice formation because the ice formation stage eventually overproduces ice causing the motor speed to reduce and then a large ice production stage at that reduced motor speed. Because the motor slows during the ice production stage due to ice overproduction, the ice production motor speed/ice formation motor speed is less than 1. It has been held that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, see MPEP 2144.05(I).


Claim(s) 3-4, 10-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUROYANAGI in view of RENE MERLE (US 4438634, hereinafter MERLE).
Regarding claim 3, KUROYANAGI discloses all the limitations of claim 1. KUROYANAGI is silent concerning RPM values of 2.75 and 2.0.
MERLE (col. 5, lines 18-21) employs an auger (60) rotational speed of 1-3 RPMs allowing the ice crystals to grow (production and formation) which includes the claimed RPM values of 2.75 RPM for production and 2.0 RPM for formation, rendering the auger rotation speed a result-effective variable with respect to ice crystal production and formation.
In this, instance ice production state average motor speed exceeding ice formation state average motor speed inhibits motor or auger jamming/seizing. Therefore, because the amount the ice production state average motor speed exceeds the ice formation state average motor speed by is recognized as effecting the failure result of a seized/jammed motor or auger; the value the ice production state average motor speed exceeds the ice formation state average motor speed by is not a product of innovation but of ordinary skill and is obvious.	
KUROYANAGI (col. 4, lines 19-31) discloses that the motor speed during ice production is lower than the motor speed during ice formation because the ice formation stage eventually overproduces ice causing the motor speed to reduce and then a large ice production stage at that reduced motor speed. KUROYANAGI (col. 4, lines 19-31) thus teaches a higher RPM for ice formation (e.g. 2.75 RPM) and a lower speed for ice production (e.g. 2 RPM) with both values being within the MERLE teachings. It has been held that the optimization of a result-effective variable is obvious. In this instance, the rotational speed of the motor during ice production operating state effects the time of ice to develop.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KUROYANAGI with the teachings of MERLE to employ motor rotational speeds (within the range of 1-3 RPM) of 2.75 RPM for production and 2.0 RPM for formation to allow the ice crystals to grow.

Regarding claim 4, KUROYANAGI discloses all the limitations of claim 1. KUROYANAGI may not explicitly disclose the limitations of claim 4.
MERLE (col. 5, lines 18-21) employs an auger (60) rotational speed of 1-3 RPMs allowing the ice crystals to grow, which includes the claimed value of about 2.2 RPM.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KUROYANAGI with the teachings of MERLE to employ a motor rotational speed of 2.2 RPMs (within the range of 1-3 RPM) to allow the ice crystals to grow.

Regarding claim 10, KUROYANAGI (FIGS. 1-2) discloses:
A control method for a nugget ice maker (1), comprising:
setting (col. 3, lines 47-50) the nugget ice maker to an ice formation operating state;
operating (col. 3 lines 50-53) a motor (17) of the nugget ice maker to rotate an auger (11) within a casing (5) of the nugget ice maker in the ice formation operating state, a casing of the nugget ice maker filled with only liquid water (MERIAM WEBSTER defines water as the liquid that descends from the clouds as rain, forms streams, lakes, and seas, and is a major constituent of all living matter and that when pure is an odorless, tasteless, very slightly compressible liquid oxide of hydrogen H2O which appears bluish in thick layers, freezes at 0°C and boils at 100°C. MERIAM WEBSTER defines ice as frozen water. Thus, the KUROYANAGI ice making machine makes ice from nothing more than liquid water) at a start of the ice formation cycle;
monitoring (col. 4, lines 16-19) a speed of the motor in the ice formation operating state;
switching (col. 4, lines 19-29) the nugget ice maker from the ice formation operating state to an ice production operating state in response to the monitored speed of the motor in the ice formation operating state dropping below an ice formation speed threshold;
operating (col. 4, lines 19-29, ice is discharged by auger rotation) the motor to rotate the auger within the casing in the ice production operating state, the auger scraping ice flakes (Col. 3: 50-52) from an inner surface of the casing and urging the ice flakes through an extruder to form ice nuggets during the ice production operating state; and
monitoring a temperature (col. 3, lines 19-23) within the casing in the ice production operating state.
KUROYANAGI may not explicitly disclose: wherein the ice formation speed threshold is about two and one-fifth rotations per minute.
MERLE (col. 5, lines 18-21) employs an auger (60) rotational speed of 1-3 RPMs to allowing the ice crystals to grow, which includes the claimed value of about 2.2 RPM.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KUROYANAGI with the teachings of MERLE to employ a motor rotational speed of 1-3 RPMs (including 2.2 RPM) to allow the ice crystals to grow.

Regarding claim 11, KUROYANAGI as modified teaches all the limitations of claim 10. KUROYANAGI (FIGS. 1-2) additionally teaches:
wherein an average speed (col. 4, lines 16-19) of the motor in the ice production operating state is less than the average speed of the motor in the ice formation operating state.

Regarding claim 12, KUROYANAGI as modified teaches all the limitations of claim 11. KUROYANAGI (col. 4, lines 19-31) additionally teaches:
wherein a ratio of the average speed of the motor in the ice production operating state to the average speed of the motor in the ice formation operating state is no less than seventy hundredths and no greater than seventy-five hundredths.
KUROYANAGI (col. 4, lines 19-31) discloses that the motor speed during ice production is lower than the motor speed during ice formation because the ice formation stage eventually overproduces ice causing the motor speed to reduce and then a large ice production stage at that reduced motor speed. Because the motor slows during the ice production stage due to ice overproduction, the ice production motor speed/ice formation motor speed is less than 1. It has been held that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, see MPEP 2144.05(I).

Regarding claim 13, KUROYANAGI as modified teaches all the limitations of claim 11. KUROYANAGI is silent concerning RPM values of 2.75 and 2.0.
MERLE (col. 5, lines 18-21) additionally teaches: an auger (60) rotational speed of 1-3 RPMs allowing the ice crystals to grow (production and formation) which includes the claimed RPM values of 2.75 RPM for production and 2.0 RPM for formation, rendering the auger rotation speed a result-effective variable with respect to ice crystal production and formation.
In this, instance ice production state average motor speed exceeding ice formation state average motor speed to inhibit motor or auger jamming/seizing. Therefore, because the amount the ice production state average motor speed exceeds the ice formation state average motor speed by is recognized as effecting the failure result of a seized/jammed motor or auger; the value the ice production state average motor speed exceeds the ice formation state average motor speed by is not a product of innovation but of ordinary skill and is obvious.
 KUROYANAGI (col. 4, lines 19-31) discloses that the motor speed during ice production is lower than the motor speed during ice formation because the ice formation stage eventually overproduces ice causing the motor speed to reduce and then a large ice production stage at that reduced motor speed. KUROYANAGI (col. 4, lines 19-31) thus teaches a higher RPM for ice formation (e.g. 2.75 RPM) and a lower speed for ice production (e.g. 2 RPM) with both values being within the MERLE teachings. It has been held that the optimization of a result-effective variable is obvious. In this instance, the rotational speed of the motor during ice production operating state effects the time of ice to develop.

Regarding claim 17, KUROYANAGI as modified teaches all the limitations of claim 10. KUROYANAGI additionally teaches:
wherein the nugget ice maker (1) is a refrigerant-cooled (col. 3, lines 3-8) nugget ice maker (1).
The KUROYANAGI icemaker is cooled by refrigerant flowing through evaporator 7.


Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUROYANAGI as applied to claim 1 in view of KEITH WESLEY WAIT (US 9879895, hereinafter WAIT).
Regarding claim 5, KUROYANAGI discloses all the limitations of claim 1, KUROYANAGI additionally discloses:
monitoring a temperature (col. 3, lines 19-23) within the casing in the ice production operating state;
monitoring the speed (col. 4, lines 16-19) of the motor in the ice production operating state;
switching the nugget ice maker from the ice production operating state to a fix operating state (col. 4, lines 19-29) in response to … the monitored speed of the motor in the ice production operating state dropping below an ice production speed threshold (col. 4, lines 16-19);
…; and
operating (col. 4, lines 26-31) a heater (27) of the nugget ice maker to increase the temperature within the casing in the fix operating state.
KUROYANAGI may not explicitly disclose: switching the nugget ice maker from the ice production operating state to a fix operating state in response to the monitored temperature within the casing in the ice production operating state dropping below an ice production temperature threshold or deactivating the motor in the fix operating state.
WAIT (col. 8, lines 24-34) teaches:
switching the nugget ice maker from the ice production operating state to a fix operating state (col. 8, lines 24-34) in response to the monitored temperature within the casing in the ice production operating state dropping below an ice production temperature threshold (col. 8, lines 24-34)
…
deactivating (col. 8, lines 24-34) the motor in the fix operating state.
WAIT (col. 8, lines 24-34) employs the fix (recover) mode when the temperature of the casing is below a predetermined recovery temperature and turns the motor off in the recover mode to prevent jamming of the auger.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KUROYANAGI with the teachings of WAIT to employ a “fix” or anti-ice-jamming mode when the temperature of the casing is below a predetermined recovery temperature and turns the motor off in the recover mode to prevent jamming of the auger.

Regarding claim 6, KUROYANAGI as modified teaches all the limitations of claim 5. WAIT (col. 8, lines 35-41) additionally teaches:
operating a fan (176) to circulate chilled air within the casing in the ice formation (col. 8, lines 35-41) operating state and in the ice production (col. 8, lines 35-41) operating state;
and deactivating (col. 8, lines 25-27) the fan in the fix operating state.

Regarding claim 7, KUROYANAGI discloses all the limitations of claim 1. WAIT (col. 4, lines 45-47) additionally teaches:
wherein the nugget ice maker is an air-cooled nugget ice maker (col. 4, lines 45-47).
WAIT (col. 4, lines 45-47) employs chilled air from a fan (176) to cool casing (170) to form ice within an ice making assembly (160).
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KUROYANAGI with the teachings of WAIT to employ fan-chilled air to cool a casing to improve the rate of ice formation within an ice making assembly.


Claim(s) 14 -16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUROYANAGI and MERLE as applied to claim 10 in view of WAIT.
Regarding claim 14, KUROYANAGI as modified teaches all the limitations of claim 10. KUROYANAGI additionally teaches:
monitoring the speed (col. 4, lines 16-19) of the motor in the ice production operating state;
switching the nugget ice maker from the ice production operating state to a fix operating state (col. 4, lines 19-29) in response to … the monitored speed of the motor in the ice production operating state dropping below an ice production speed threshold (col. 4, lines 16-19);
…; and
operating (col. 4, lines 26-31) a heater (27) of the nugget ice maker to increase the temperature within the casing in the fix operating state.
KUROYANAGI as modified may not explicitly disclose: switching the nugget ice maker from the ice production operating state to a fix operating state in response to the monitored temperature within the casing in the ice production operating state dropping below an ice production temperature threshold or deactivating the motor in the fix operating state.
WAIT (col. 8, lines 24-34) teaches:
switching the nugget ice maker from the ice production operating state to a fix operating state (col. 8, lines 24-34) in response to the monitored temperature within the casing in the ice production operating state dropping below an ice production temperature threshold (col. 8, lines 24-34)
…
deactivating (col. 8, lines 24-34) the motor in the fix operating state.
WAIT (col. 8, lines 24-34) employs the fix (recover) mode when the temperature of the casing is below a predetermined recovery temperature and turns the motor off in the recover mode to prevent jamming of the auger.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KUROYANAGI and MERLE with the teachings of WAIT to employ a “fix” or anti-ice-jamming mode when the temperature of the casing is below a predetermined recovery temperature and turns the motor off in the recover mode to prevent jamming of the auger.

Regarding claim 15, KUROYANAGI as modified teaches all the limitations of claim 14. WAIT (col. 8, lines 35-41) additionally teaches:
operating a fan (176) to circulate chilled air within the casing in the ice formation (col. 8, lines 35-41) operating state and in the ice production operating state; and
deactivating (col. 8, lines 25-27) the fan in the fix operating state.

Regarding claim 16, KUROYANAGI as modified teaches all the limitations of claim 10. WAIT (col. 4, lines 45-47) additionally teaches:
wherein the nugget ice maker is an air-cooled nugget ice maker (col. 4, lines 45-47 and col. 8, lines 35-48; FIG. 6).
WAIT (col. 4, lines 45-47 and col. 8, lines 35-48; FIG. 6) employs chilled air from a fan (176) to cool casing (170) to form ice within an ice making assembly (160).
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KUROYANAGI and MERLE with the teachings of WAIT to employ fan-chilled air to cool a casing to improve the rate of ice formation within an ice making assembly.

Response to Arguments
Applicant's arguments filed March 1, 2022 have been fully considered but they are not persuasive.

Regarding page(s) 6, ¶ 4, Applicant Argues that KUROYANAGI Col. 3: 47-50 and 50-53 are directed toward the overcooling condition instead of the ice formation cycle. In response, KUROYANAGI Col. 3:30-60 is directed toward (Col. 3: 32-33) “normal ice making operation in which there is no fear of overcooling.”

Regarding page(s) 6, ¶ 4, Applicant Argues that the claim 1 and 10 rejections under 35 USC 102 and 103 are traversed by the amended limitation of “a casing of the nugget ice maker filled with only liquid water” and that the cylinder is always making ice such that at the start of the cycle there is both ice and water in the cylinder. In response, MERIAM WEBSTER defines water as the liquid that descends from the clouds as rain, forms streams, lakes, and seas, and is a major constituent of all living matter and that when pure is an odorless, tasteless, very slightly compressible liquid oxide of hydrogen H2O which appears bluish in thick layers, freezes at 0°C and boils at 100°C. MERIAM WEBSTER defines ice as frozen water. KUROYANAGI (Col. 3: 32-33) is directed to a normal ice making operation, without overcooling and the operation of the refrigerant system (Col. 3: 31-47) and the cooling pipe 7 (Col. 3: 48-50) in the refrigerant circuit 41 cools the ice making water supplied into the cylinder 5, forming a layer of ice on the inner surface of the cylinder 5. Thus, the KUROYANAGI ice making machine contains only water until the refrigerant circuit cools the ice making water supplied into the cylinder and forms a layer of ice on the inner surface of the cylinder.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.D.B./Examiner, Art Unit 3763


/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763